Citation Nr: 0535035	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fractures of the ring and little fingers of the 
left hand, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for disorders of the 
right hand, wrist, and elbow, as secondary to service-
connected residuals of fractures of the ring and little 
fingers of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

At the travel board hearing held in October 2005, the veteran 
and his representative submitted additional evidence 
accompanied by a waiver of the RO's right to initial 
consideration of this evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005). Accordingly, the Board will consider this 
evidence in the first instance in conjunction with the issues 
on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Any limitation of motion in the veteran's left ring and 
little fingers is not considered disabling under the 
applicable diagnostic rating criteria and none of the joints 
in his left ring and little fingers are ankylosed in an 
unfavorable position. 

3.  The competent medical evidence of record shows that no 
disorders of the right hand, wrist, and elbow, are related to 
the service-connected residuals of fractures of the ring and 
little fingers of the left hand, nor are any such disorders 
related to an incident of the veteran's military service. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating in excess 
of 10 percent for service-connected residuals of fractures of 
the ring and little fingers of the left hand have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5199-5309 (2005).

2.  Disorders of the right hand, wrist, and elbow are not 
proximately due to or the result of the service-connected 
residuals of fractures of the ring and little fingers of the 
left hand; or were not otherwise incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in October 2003, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The October 2003 VCAA notice advised the veteran of 
what the evidence must show to establish entitlement to an 
increased rating for the service-connected left hand 
disability as well as what the evidence must show to 
establish entitlement to secondary service connection for the 
claimed right hand, wrist, and elbow disorders.

The Board acknowledges that the October 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The RO asked 
the veteran for all the information and evidence necessary to 
substantiate his claims-that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request for any other evidence pertaining to the 
claims would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the December 
2003 rating decision and April 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, notification of the bases of the decisions, and a 
summary of the evidence used to reach the decisions.  The 
April 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claims, including the 
law and implementing regulations of the VCAA.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in November 2003 that 
addressed the applicable diagnostic criteria for evaluating 
hand disabilities and the RO obtained a nexus opinion on the 
secondary service connection claim.  The RO also retrieved VA 
treatment records.  Lastly, the RO scheduled the veteran for 
a travel board hearing, which was held in October 2005.  At 
the hearing, the veteran testified that his disability had 
increased in severity since the last VA examination conducted 
in November 2003, and he submitted a prescription note dated 
in January 2004 from Dr. A.F.  The Board notes that not only 
is the prescription note a duplicate of a prescription note 
previously considered by the RO, there are no clinical 
findings noted therein that indicate that the veteran's hand 
disability has increased in severity so as to justify 
affording the veteran another VA examination.  Moreover, as 
will be detailed below, testimony the veteran presented at 
the hearing with respect to his symptoms is largely similar 
to complaints he reported to the November 2003 VA examiner or 
statements he made in correspondence to the RO that are of 
record.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.     


II.	Increased Rating for Residuals of Fractures of Ring and 
Little Fingers of Left
           Hand

Procedural History and Evidence

In a January 1982 rating decision, the RO granted service 
connection for fracture of the ring and little fingers of the 
left hand and assigned a noncompensable evaluation, effective 
September 16, 1981, the date following the veteran's 
discharge from service.  In a March 1993 rating decision, the 
RO increased the disability rating to 10 percent under 
Diagnostic Code 5199-5309, effective November 30, 1992, the 
date of receipt of an increased rating claim.  In August 
2003, the veteran filed the instant claim for an increased 
rating.  The 10 percent disability rating remains in effect.  

Service medical records included a clinical cover sheet that 
showed that the veteran sustained a fracture of the 4th and 
5th digits of the left hand without artery or nerve 
involvement on October 18, 1978.  A January 1979 record noted 
that the veteran was fitted with a knuckle bender or splint.  
Service medical records indicated that the veteran was right-
handed.  

In the veteran's August 2003 statement of claim, he 
complained that due to his left hand disability he was in 
constant "extreme pain" in cold weather which affected his 
"daily work and other functions."  He reported that he took 
Naproxen and Ibuprofen for the pain.  

VA treatment records dated from August 1998 to January 2001 
included a January 2001 record that noted that a physical 
examination revealed a fifth metatarsal phalangeal joint that 
"look[ed] deformed."  There was full range of motion.  The 
examiner explained to the veteran that given the distant 
injury to his left hand, surgery was really not an option at 
the moment unless the pain became unbearable and then fusion 
of the joints would perhaps become an option.  

A November 2003 VA examination report showed that the veteran 
complained of pain on the volar aspect of the metacarpal 
phalangeal (MP) joint of the fifth finger on the left hand.  
He maintained that he had difficulty making a fist.  He 
experienced pain all the time; at its worst, his pain was 
10/10 and at its best, pain was 7/10.  He experienced the 
worst pain in the morning, especially when it was cold, and 
certainly with repetitive use when he drove.  He was unable 
to move the hand at all when the pain was at its worst.  
Alleviating factors included warmth and precipitating factors 
as mentioned were cold temperatures, repetitive use, and 
driving.  Specific activities the veteran had difficulty with 
were problems with opening jars, doorknobs, and driving 
(making a fist).  He also complained of pain in the tips of 
his fourth and fifth fingers, which bothered him fairly 
significantly.  

On physical examination of the veteran's left hand, he was 
noted to have a significant loss of the left ring finger 
knuckle.  On range of motion, the ring and little fingers had 
30 degrees of hyperextension at the MP joint and 100 degrees 
of flexion in the ring finger and 45 degrees of flexion in 
the "middle" finger.  In the proximal interphalangeal (PIP) 
joints, he had full range of motion, 0 to 120 degrees, in the 
ring finger; the little finger had 0 to 90 degrees of 
flexion.  The distal interphalangeal (DIP) joints in the ring 
finger and little finger both had a range of 0 to 45 degrees.  
Passive flexion could achieve up to 60 degrees in the ring 
finger and 50 degrees in the little finger.  His ability to 
come to the transverse crease was limited at above one inch 
in the little and ring fingers.  He was able to bring the 
thumb to the finger fully opposed to the tips.  He had 
calluses over the MP joints of the left hand, confirming that 
he did labor type activities.  The examination also revealed 
that the veteran had focal tenderness over the tips of the 
distal phalanges of the ring and little fingers.  

The radiograph report noted that x-rays of the left hand 
revealed tiny bony protuberances projecting from the fourth 
and fifth terminal phalangeal tufts, and a simple bone cyst 
of the left fourth proximal phalanx, as interpreted by a 
radiologist. 

The November 2003 VA examiner commented that he believed that 
the veteran had limitations in his fourth and fifth fingers 
of his left hand.  The examiner noted that the veteran 
appeared to have x-ray evidence of osteolysis in the distal 
phalanges of the ring and little fingers of the left hand, 
which corresponded to focal tenderness and his symptoms.  The 
examiner added that there was an old healed fracture of the 
distal fifth metacarpal bone and about 60 degrees of 
angulation.  

Dr. A.F.'s January 2004 prescription note indicated that the 
veteran was prescribed Naprosyn for post-traumatic 
degenerative arthritis of the hand (which hand was not 
specified).

At the October 2005 travel board hearing, the veteran 
presented testimony that was similar to statements made in 
correspondence to the RO and to the November 2003 VA examiner 
described above.  The veteran testified that he worked for a 
trucking company and worked 40 hours a week.  He denied that 
he had taken any time off from work on account of his left 
hand.  He affirmed that he had trouble pulling himself up 
into his cab as well as steering the wheel and shifting on 
account of his fingers.  He affirmed that the pain, 
discomfort, and limitation of motion in his fingers increased 
during the course of the day.  He denied that he had any 
surgery on the fingers in the last five years.  He denied 
that he received any treatment for the hand recently or that 
he underwent physical therapy recently; rather, he 
"constantly" took medication.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  

Analysis  

The veteran's service-connected residuals of fractures of the 
ring and little fingers of the left hand are currently rated 
by analogy to an injury to Muscle Group IX
under Diagnostic Code 5309.  

The function of Muscle Group IX is the forearm muscles act in 
strong grasping
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2005).  The muscles involved are the 
intrinsic muscles of the hand, which are the (1) thenar 
eminence, (2) short flexor, opponens, abductor and adductor 
of the thumb, (3) hypothenar eminence, (4) short flexor, 
opponens and abductor of the little finger, (5) 4 
lumbricales, and (6) 4 dorsal and 3 palmar interossei.  Id.  
The Note thereunder reads that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is to be rated on limitation of 
motion with a minimum of 10 percent.  

Limitation of motion in the ring and little fingers is rated 
under Diagnostic Code 5230.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2005).  Under Diagnostic Code 5230, for any 
limitation of motion, a noncompensable evaluation is 
prescribed for the minor and major extremities.  Therefore, 
the veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5230, thereby warranting the 
minimum 10 percent rating provided in the alternative under 
Diagnostic Code 5309.

The medical evidence also shows that none of the MP, PIP, or 
DIP joints in the ring or little fingers are ankylosed, much 
less ankylosed in an unfavorable position-the only 
functional impairment that assigns a rating in excess of 10 
percent.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(defining ankylosis as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint); 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2005) (assigning a noncompensable evaluation for unfavorable 
or favorable ankylosis of the ring or little finger); 
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2005) (assigning a 
10 percent rating for favorable ankylosis of the ring and 
little fingers); 38 C.F.R. § 4.71a, Diagnostic Code 5219 
(2005) (assigning a 20 percent rating for unfavorable 
ankylosis of the ring and little fingers).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 10 percent for the service-connected residuals of 
fractures of the ring and little fingers of the left hand.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected finger disabilities 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
on account of the finger disabilities.  In addition, the 
veteran reportedly works as a trucker and has not taken any 
time off from work on account of his finger disabilities, 
according to testimony he provided at the travel board 
hearing.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected finger disabilities interfere with his 
employability, the currently assigned 10 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis where the record fails to show an 
exceptional or unusual disability picture not contemplated by 
the regular schedular standards.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


III.	Secondary Service Connection for Disorders of the Right 
Hand, Wrist, and   
           Elbow

Evidence

Records from Doctors on Duty dated from July 2003 to August 
2003 showed that the veteran sustained a sprain to his right 
wrist and hand with residual pain in his right hand, wrist, 
and elbow.  He was prescribed wrist splints.

In the veteran's August 2003 statement of claim, he 
complained of overuse of his right hand on account of his 
left hand disability.

VA treatment records dated from August 1998 to January 2001 
noted no relevant complaints or findings. 

Records from Dr. E.C. dated from July 2003 to September 2003 
noted that the veteran was followed for right wrist 
pain/sprain and triggering in the right little finger.  

A November 2003 VA examination report showed that the veteran 
complained of pain from his right hand to his elbow.  The 
physical examination revealed tenderness in the right wrist 
and elbow, mild triggering in the right little finger, and 
stiffness in the right hand.  X-rays were normal.  The 
examiner commented that he did not believe that there was a 
connection between the right hand, wrist, and elbow disorders 
and the left hand problem.  The examiner indicated that he 
suspected there might be a rheumatologic origin to the 
problems the veteran was having.  

At the October 2005 travel board hearing, the veteran 
presented testimony that was similar to statements made in 
correspondence to the RO and to the November 2003 VA examiner 
described above.  He testified that he favored his right hand 
on account of the problems he had with his left hand.  

Analysis

The law provides that the veteran may be awarded service 
connection by showing that he currently has a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (a) (2005).  In addition, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The medical evidence discussed above appears to show that the 
veteran currently has some problems associated with his right 
hand, wrist, and elbow.  The November 2003 VA examiner, 
however, determined that no causal relationship existed 
between the problems associated with the veteran's right 
hand, wrist, and elbow and his service-connected disabilities 
of the ring and little fingers of his left hand.  The Board 
notes that the VA examiner's opinion is based on an 
examination of the veteran and supported by the rationale 
that there may be a rheumatologic origin to the claimed 
problems rather than attributable to any disability 
associated with the left hand.  There is no competent medical 
opinion to the contrary.  While the veteran is competent to 
describe his subjective symptoms, he does not possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
service connection for disorders of the right hand, wrist, 
and elbow as secondary to service-connected residuals of 
fractures of the ring and little fingers of the left hand is 
not established.  38 C.F.R. § 3.310(a) (2005).   

The veteran does not contend, nor do service medical records 
show, that any disorders of the right hand, wrist, and elbow 
were identified during his military service.  Therefore, 
service connection for disorders of the right hand, wrist, 
and elbow is not otherwise warranted on a direct basis.  38 
C.F.R. § 3.303 (2005).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable.  38 
U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













ORDER

An increased rating in excess of 10 percent for service-
connected residuals of fractures of the ring and little 
fingers of the left hand is denied.

Service connection for disorders of the right hand, wrist, 
and elbow, including as secondary to service-connected 
residuals of fractures of the ring and little fingers of the 
left hand is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


